COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00112-CV


IN RE F.W.                                                               RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.




                                                    BILL MEIER
                                                    JUSTICE

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

MCCOY, J., would conditionally grant relief.

DELIVERED: May 15, 2012

      1
       See Tex. R. App. P. 47.4, 52.8(d).